706 S.E.2d 777 (2011)
CROSLAND ARDREY WOODS
v.
BEAZER HOMES.
No. 419PA10-1.
Supreme Court of North Carolina.
April 5, 2011.
John D. Burns, Monroe, for Beazer Homes Corporation.
John W. Francisco, Charlotte, for Crosland Ardrey Woods, LLC.
The following order has been entered on the motion filed on the 1st of April 2011 by Appellant (Beazer Homer Corporation) for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 5th of April 2011."
Appellant shall have up to and including the 13th day of May 2011 to file and serve his/her brief with this Court.